Case 13-33785-thf          Doc 59      Filed 12/07/18        Entered 12/07/18 08:24:32            Page 1 of 3



                                  UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF KENTUCKY


In re:                                                           Case No. 13-33785
         ESTHER F STEAGALL

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        William W. Lawrence, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 09/23/2013.

         2) The plan was confirmed on 11/07/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/29/2015, 08/16/2018.

         5) The case was dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,482.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
Case 13-33785-thf          Doc 59       Filed 12/07/18               Entered 12/07/18 08:24:32                   Page 2 of 3




Receipts:

           Total paid by or on behalf of the debtor                       $10,098.00
           Less amount refunded to debtor                                      $0.00

NET RECEIPTS:                                                                                                    $10,098.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $175.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $401.01
     Other                                                                           $3,325.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                 $3,901.01

Attorney fees paid and disclosed by debtor:                                 $0.00



Scheduled Creditors:
Creditor                                                Claim           Claim           Claim        Principal         Int.
Name                                    Class         Scheduled        Asserted        Allowed         Paid            Paid
AARGON AGENCY                       Unsecured               173.00             NA              NA            0.00          0.00
AMERICAN TAX FUNDING                Secured                 511.78        1,685.03        1,685.03       1,107.57        862.22
CITIFINANCIAL                       Unsecured            32,722.00       32,828.43       32,828.43           0.00          0.00
GLA COLLECTIONS                     Unsecured               172.00             NA              NA            0.00          0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured                  NA           114.88          114.88           0.00          0.00
JEFFERSON COUNTY ATTORNEY           Secured                 147.57             NA              NA            0.00          0.00
KENTUCKY REVENUE CABINET            Secured               3,025.10             NA              NA            0.00          0.00
NATIONAL CREDIT SYSTEMS             Unsecured             1,657.00             NA              NA            0.00          0.00
Nebraska Alliance Realty, Inc       Secured                 341.69        4,720.51        4,720.51       2,229.85      1,997.35




UST Form 101-13-FR-S (09/01/2009)
Case 13-33785-thf           Doc 59       Filed 12/07/18         Entered 12/07/18 08:24:32                 Page 3 of 3




 Summary of Disbursements to Creditors:
                                                                      Claim             Principal              Interest
                                                                    Allowed                 Paid                  Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00                 $0.00
        Mortgage Arrearage                                            $0.00                $0.00                 $0.00
        Debt Secured by Vehicle                                       $0.00                $0.00                 $0.00
        All Other Secured                                         $6,405.54            $3,337.42             $2,859.57
 TOTAL SECURED:                                                   $6,405.54            $3,337.42             $2,859.57

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00               $0.00                 $0.00
         Domestic Support Ongoing                                      $0.00               $0.00                 $0.00
         All Other Priority                                            $0.00               $0.00                 $0.00
 TOTAL PRIORITY:                                                       $0.00               $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                     $32,943.31                $0.00                 $0.00



 Disbursements:

          Expenses of Administration                                    $3,901.01
          Disbursements to Creditors                                    $6,196.99

 TOTAL DISBURSEMENTS :                                                                                    $10,098.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/06/2018                                  By: /s/ William W. Lawrence
                                                                             Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
